Case 1:20-cv-24065-RNS Document 13 Entered on FLSD Docket 10/15/2020 Page 1 of 2




                       IN THE UNTIED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                         CASE NO. 20-24065-CIV-SCOLA/GOODMAN


   IMED SURGICAL, LLC, a New Jersey
   limited liability company,

                 Plaintiff,

   v.

   ORTHEX, LLC, a Florida limited liability
   company; DROR PALEY, an individual,
   ORTHOPEDIATRICS CORP., an Indiana
   corporation, and SQUADRON CAPITAL,
   LLC, a Connecticut limited liability company,

                 Defendants.


                      NOTICE OF DISMISSAL WITHOUT PREJUDICE

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A), Plaintiff, IMED Surgical, LLC, hereby dismisses

  this action without prejudice. No Defendant has served an Answer or a Motion for Summary

  Judgment.

         DATED this 15th day of October, 2020

                                                             /s/ Jeffrey D. Feldman
                                                            Jeffrey D. Feldman
                                                            TRAILBLAZER
                                                            Florida Bar No.: 330302
                                                            1200 Brickell Avenue
                                                            Penthouse 1900
                                                            Miami, Florida 33131
                                                            Tel.: 305-222-7852
                                                            JFeldman@TrailblazerLaw.com




                                                   1
Case 1:20-cv-24065-RNS Document 13 Entered on FLSD Docket 10/15/2020 Page 2 of 2




                                                /s/ Michael P. Hogan
                                                Michael P. Hogan (PA 313402)
                                                (pro hac vice application to be filed)
                                                OFFIT KURMAN, P.A.
                                                Ten Penn Center
                                                Suite 2300
                                                Philadelphia, Pennsylvania 19103
                                                Tel.: (267) 338-1300
                                                michael.hogan@offitkurman.com

                                                Attorneys for Plaintiff,
                                                 IMED Surgical, LLC




                                       2
